Citation Nr: 1412661	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spondylosis with strain, (a low back disorder). 

2.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy, right leg associated with degenerative disc disease, spondylosis with strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1997.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008 and June 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The November 2008 decision denied entitlement to a disability rating in excess of 10 percent for the low back disorder.  The Veteran submitted a notice of disagreement as to the disability rating and the RO, in June 2012, granted a 20 percent disability rating for the low back disorder, with a separate 20 percent disability rating for radiculopathy, effective June 2008.  However, this is not the maximum rating available to the Veteran and the Veteran has not expressed that he is satisfied with it.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, the issue remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).      
 
On the Veteran's VA Form 9, the Veteran requested to appear before a member of the Board for a hearing.  In October 2012, the Veteran submitted a statement requesting the withdrawal of the hearing, scheduled for December 2012.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed additional VA treatment records, dated through May 2012. 


FINDING OF FACT

The Veteran's service-connected low back disorder is manifested by forward flexion of 60 degrees with painful motion, moderate neurological abnormality of the right leg but without bladder and bowel impairments and neither incapacitating episodes, or ankylosis.



CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for degenerative disc disease, spondylosis with strain have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.71a (2013).  

2. The criteria for the assignment of a disability rating in excess of 20 percent for radiculopathy, right leg associated with degenerative disc disease, spondylosis with strain, have not been met.  U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, diagnostic code 8720 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103;  see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  September 2008 and April 2009 notice letters advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award for an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman, 19 Vet. App. 473.      

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA treatment records, dated through May 2012, have been associated with the claims file and there is no indication that pertinent, outstanding VA treatment records are not currently associated with the claims file.  Additionally, VA has obtained records of private medical treatment reported by the Veteran.        

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded two VA examinations during the course of this appeal in October 2008 and May 2012.  The VA examiners conducted an appropriate evaluation of the Veteran, reviewed pertinent medical records, noted examination findings as to the severity of the Veteran's low back disorder, and adequately considered the Veteran's complaints and symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the evidence does not suggest that the Veteran's low back disorder has worsened since the May 2012 VA examination.  Accordingly, further examination is not necessary.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).          

As such, VA's duties to assist and notify have been completed.  

Increased Rating Claim

Applicable Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, the Veteran originally filed a claim for service connection for a low back disorder in August 1998, which was granted in June 1999 and assigned a 10 percent disability rating.  The Veteran then filed a claim for an increased rating in November 2003, which the RO denied in February 2004.  The Veteran was informed of his appellate rights and did not submit a notice of disagreement.  The February 2004 decision is final as VA was not in physical or constructive possession of new and material evidence within one year of that rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  The Veteran then filed another claim for increase in June 2008.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 2008.  Francisco, 7 Vet. App. 55; Hart v. Mansfield, 21 Vet. App. 505 (2007).            

The Veteran was afforded a VA examination in October 2008.  The Veteran reported no numbness but stated that he had stiffness and sharp pain that occurred constantly.  He also stated that he had severe pain in the morning and could not walk for prolonged distances or lift more than five (5) pounds.  The examiner noted flexion of the lumbar spine of 90 degrees and extension of 28 degrees.  The spine was not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive range of motion testing.  There was pain upon repetitive range of motion testing and the examiner noted that pain had a functional impact on the Veteran's activities.  The Veteran's gait was normal and he did not require the use of any assistive device for ambulation.  The examiner noted that there was no evidence of radiating pain on movement and no signs of intervertebral disc syndrome, ankylosis of the spine, incapacitating episodes, or muscle spasms.    

During the course of this appeal, the Veteran submitted private treatment records for his low back disorder.  The records confirmed that the Veteran is diagnosed with degenerative disc disease and mild spondylosis.  The Veteran received physical therapy but did not significantly benefit from the sessions.  The records noted that the Veteran's pain symptoms were worse with prolonged activities, such as standing, and that he should not carry more than ten (10) pounds or stand for an extended period of time.  Sciatica and significant tenderness were also noted.  The treatment records also revealed that the Veteran received joint injection for his pain.  See private treatment records, dated January 2010 through August 2011.    

The Veteran also submitted documentation that he received a license plate tag that indicated that he was disabled in August 2011.  

The Veteran was afforded another VA examination in May 2012.  The Veteran stated that physical therapy did not help manage his pain, he could not carry more than ten (10) pounds, and that he experienced flare ups of pain.  Forward flexion ended at 60 degrees but painful motion began at 40 degrees.  After repetitions, flexion was to 40 degrees.  Extension ended at 20 degrees and painful motion began at 20 degrees.  After repetitions, extension was to 20 degrees.  The Veteran had additional limitation in range of motion following repetitive testing and had functional impairment, which was demonstrated by less movement than normal and pain on movement.  The examination report also noted tenderness but no guarding or muscle spasm.  The examiner noted that the Veteran had intervertebral disc syndrome but that he did not have any incapacitating episodes during the past twelve (12) months. 

VA treatment records indicate that the Veteran does not have scoliosis of the lumbar spine and that his gait is steady and that he has normal balance.  The Veteran does have sciatica and is prescribed Vicodin.  See VA treatment records, dated June 2008 - May 2012.  

Throughout the appeal period, the Veteran contended that he has pain as a result of his low back disorder and that he has flare-ups in the morning and after bending or standing for a prolonged period of time.  He also contended that he has not benefited from physical therapy.  See VA Form 9, dated August 2010.   

As noted above, the Veteran has been assigned a 20 percent disability rating for the entire period on appeal in a June 2012 rating decision.  

After careful review of the evidence, a disability rating in excess of 20 percent is not warranted.  The October 2008 VA examination report noted flexion of the lumbar spine of 90 degrees and the May 2012 VA examination report noted flexion of the lumbar spine between 40 and 60 degrees.  A 40 percent rating requires forward flexion of the lumbar spine to be 30 degrees or less.  The evidence of record does not indicate that the Veteran has ankylosis of the lumbar spine, which would be required for a 50 percent or 100 percent rating.      

Furthermore, the Board has considered the medical and lay evidence of record and finds that there is no probative evidence that the Veteran's low back motion is limited to the degree required for a higher rating under the limitation of motion codes.  38 C.F.R. §  4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 202.   As such, his painful range of motion and functional impairment are appropriately compensated by the current rating.  Furthermore, the Veteran's complaints regarding flare-ups are appropriately considered in a 20 percent rating, as well.  

The May 2012 VA examiner did note that the Veteran had intervertebral disc syndrome but that he did not have any incapacitating episodes during the past twelve (12) months.  As such, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The May 2012 VA examiner also noted that the Veteran has a neurological abnormality of the right leg and described the severity as moderate.  The RO, in June 2012, granted service connection for radiculopathy of the right leg, effective June 2008, and assigned a separating rating of 20 percent.  A higher rating for the neurological abnormality of the right leg is not warranted as the Veteran's symptoms have not manifested as severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, diagnostic code 8720 (2013).  Complete paralysis of that nerve would exist where the foot dangles and drops, no active movement possible below the knee, flexion of the knee weakened or lost.  Severe incomplete paralysis would include marked muscular atrophy.  Diagnostic Code 8720.  As indicated, the examiner characterized the Veteran's condition as moderate, which is how the RO evaluated it.  

Finally, there is no evidence of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Review of the claims file shows that the criteria for a rating higher than 20 percent were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitation of motion due to pain and functional limitation, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormality of the right leg and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is employed.  Although the May 2012 VA examiner noted that the Veteran's low back disorder does impact his ability to work as he cannot work in a job that required bending, stooping, or lifting of more than 10 to 15 pounds, the examiner also noted that the Veteran is currently employed in retail.  The Veteran stated during the examination that he has not missed work due to his back pain.  As such, there is no evidence that the Veteran is unemployable due to his service-connected disability.         

In reaching the decision that disability ratings greater than 20 percent for the Veteran's low back disorder and neurological abnormality of the right leg are not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spondylosis with strain, is denied.  

Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy, right leg associated with degenerative disc disease, spondylosis with strain, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


